                     1:20-cv-01402-SLD # 11   Page 1 of 3
                                                                                       E-FILED
                                                       Friday, 11 December, 2020 10:01:06 AM
                                                                  Clerk, U.S. District Court, ILCD

                  UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF ILLINOIS

CLIFTON ROBINSON,                                  )
                                                   )
                       Plaintiff,                  )
                                                   )
v.                                                 )           20-1402
                                                   )
TURBO TAX, et al.                                  )
                                                   )
                       Defendants.                 )


        MERIT REVIEW AND CASE MANAGEMENT ORDER

       The plaintiff, proceeding pro se, and currently incarcerated at
FCI Milan, was granted leave to proceed in forma pauperis. The
case is now before the court for a merit review of plaintiff’s claims.
The court is required by 28 U.S.C. § 1915A to “screen” the plaintiff’s
complaint, and through such process to identify and dismiss any
legally insufficient claim, or the entire action if warranted. A claim
is legally insufficient if it “(1) is frivolous, malicious, or fails to state
a claim upon which relief may be granted; or (2) seeks monetary
relief from a defendant who is immune from such relief.” 28 U.S.C.
§ 1915A.

      In reviewing the complaint, the court accepts the factual
allegations as true, liberally construing them in the plaintiff's favor.
Turley v. Rednour, 729 F.3d 645, 649 (7th Cir. 2013). However,
conclusory statements and labels are insufficient. Enough facts
must be provided to “state a claim for relief that is plausible on its
face.” Alexander v. U.S., 721 F.3d 418, 422 (7th Cir. 2013)(citation
omitted).

      Plaintiff alleges that he was unwittingly “caught up in a
conspiracy to defraud the [government]” involving Defendant
Robertson (his tax preparer), Turbo Tax (the software used to file
his taxes), and JPMorgan Chase Bank (where he cashed the
checks). Plaintiff alleges he was convicted as a result of this alleged
                                Page 1 of 3
                   1:20-cv-01402-SLD # 11   Page 2 of 3




conspiracy, that his conviction was based upon perjured testimony,
that the criminal court did not have jurisdiction to preside over the
case, and that the Internal Revenue Service is “going beyond the
law.”

      Plaintiff’s allegations, if true, would necessarily imply the
invalidity of his underlying convictions. Plaintiff cannot bring a
claim for damages under 42 U.S.C. § 1983, or Bivens v. Six
Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S.
388 (1971), “unless and until the conviction or sentence is reversed,
expunged, invalidated, or impugned by the grant of a writ of habeas
corpus.” Heck v. Humphrey, 512 U.S. 477, 489 (1994); Figueroa v.
U.S., 596 F. App’x 513, 514-15 (7th Cir. 2015) (Heck applies to
actions brought by federal prisoners under Bivens). Accordingly, as
Plaintiff has not successfully challenged his underlying convictions
via a habeas corpus proceeding, his claims are Heck-barred.

     In addition, no plausible inference arises that the defendants
Plaintiff named are state actors for purposes of § 1983 or Bivens.
This case will be dismissed.

It is therefore ordered:

     1) Plaintiff's complaint is dismissed for failure to state a claim
        pursuant to Fed. R. Civ. P. 12(b)(6) and 28 U.S.C. § 1915A.
        Any amendment to the Complaint would be futile. This
        case is therefore terminated. All pending motions are
        denied as moot. The clerk is directed to enter a judgment
        pursuant to Fed. R. Civ. P. 58.

     2) This dismissal shall count as one of the plaintiff's three
        allotted “strikes” pursuant to 28 U.S.C. Section 1915(g).
        The Clerk of the Court is directed to record Plaintiff's strike
        in the three-strike log. Plaintiff is advised that he has now
        accumulated at least two strikes. See Robinson v. Knauss,
        No. 19-1295 (C.D. Ill., filed Jan. 16, 2020).



                             Page 2 of 3
              1:20-cv-01402-SLD # 11   Page 3 of 3




3) Plaintiff must still pay the full docketing fee of $350 even
   though his case has been dismissed. The agency having
   custody of Plaintiff shall continue to make monthly
   payments to the Clerk of Court, as directed in the Court's
   prior order.

4) If Plaintiff wishes to appeal this dismissal, he must file a
   notice of appeal with this Court within 30 days of the entry
   of judgment. Fed. R. App. P. 4(a). A motion for leave to
   appeal in forma pauperis should set forth the issues
   Plaintiff plans to present on appeal. See Fed. R. App. P.
   24(a)(1)(C). If Plaintiff does choose to appeal, he will be
   liable for the $505.00 appellate filing fee irrespective of the
   outcome of the appeal.

5) Plaintiff’s motion for counsel [4] is denied. Plaintiff did not
   show that he made attempts to hire his own counsel. Pruitt
   v. Mote, 503 F.3d 647, 654-55 (7th Cir. 2007).


        Entered this 11th day of December, 2020.



                   s/ Harold A. Baker
       ___________________________________________
                   HAROLD A. BAKER
           UNITED STATES DISTRICT JUDGE




                         Page 3 of 3
